UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35221 State Investors Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-5301129 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1041 Veterans Boulevard Metairie, Louisiana (Address of Principal Executive Offices) (Zip Code) (504) 832-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of November 14, 2011, 2,909,500 shares of the Registrant’s common stock were issued and outstanding. STATE INVESTORS BANCORP, INC. Form 10-Q Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 - Controls and Procedures 31 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 32 Item 1A - Risk Factors 32 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 - Defaults Upon Senior Securities 32 Item 4 - (Removed and Reserved) 32 Item 5 - Other Information 32 Item 6 - Exhibits 33 Signatures 34 PART I ITEM 1. FINANCIAL STATEMENTS STATE INVESTORS BANCORP, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, 2011 December 31, 2010 (Unaudited) ASSETS Cash – non-interest bearing $ $ Cash – interest bearing Federal funds sold Cash and cash equivalents Investment securities: Available-for-sale Held-to-maturity ($528 and $594 at fair value) Loans, net Federal Home Loan Bank Stock Accrued interest receivable Premises and equipment, net Other real estate, net - Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable 76 Other liabilities TOTAL LIABILITIES Stockholders’ Equity: Preferred Stock, $.01 par value – 1,000,000 shares authorized; none issued Common Stock, $.01 par value – 9,000,000 shares authorized; 2,909,500 issued and outstanding at September 30, 2011; none at December 31, 2010 29 Additional paid in capital Unearned ESOP shares (229,850 shares) ) Retained earnings-substantially restricted Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 STATE INVESTORS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) For the Three Months Ended For the Nine Months ended September 30, September 30, (Unaudited) (Unaudited) INTEREST INCOME: Interest and fees on loans $ Interest on investment securities 61 Other interest and dividends 2 3 7 13 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on Federal Home Loan Bank advances TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES 30 35 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Net (loss) on sale of available-for-sale securities ) ) Service charges, fees and other 69 52 TOTAL NON-INTEREST INCOME 69 7 14 NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy expense Data processing Security 63 59 Deposit insurance premiums 41 57 Advertising 22 52 77 Other real estate owned expenses(income) – net (7
